

114 SRES 442 ATS: Condemning the terrorist attacks in Brussels and honoring the memory of the United States citizens murdered in those attacks, and offering thoughts and prayers for all the victims, condolences to their families, resolve to support the Belgian people, and the pledge to defend democracy and stand in solidarity with the country of Belgium and all our allies in the face of continuing terrorist attacks on freedom and liberty.
U.S. Senate
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 442IN THE SENATE OF THE UNITED STATESApril 27, 2016Mr. Corker (for himself, Mr. Cardin, Mrs. Shaheen, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsApril 28, 2016Reported by Mr. Corker, without amendmentMay 12, 2016Considered and agreed toRESOLUTIONCondemning the terrorist attacks in Brussels and honoring the memory of the United States citizens
			 murdered in
			 those attacks, and offering thoughts and prayers for all the victims,
			 condolences to their families, resolve to support the Belgian people, and
			 the pledge to defend democracy and stand in solidarity with the country of
			 Belgium and all our allies in the face of continuing terrorist attacks on
			 freedom and liberty.
	
 Whereas, on March 22, 2016, three suicide bombers and their accomplices conducted three coordinated terrorist attacks across the city of Brussels, Belgium, killing at least 32 civilians and wounding over 340 innocent men, women, and children;
 Whereas these terrorist attacks were conducted in order to maximize casualties, the 7:58 a.m. explosions targeted the Brussels-Zaventem Airport morning rush and the 9:10 a.m. metro attack targeted those commuting to and from the Maelbeek metro station, which is near the United States Embassy and the European Union headquarters buildings;
 Whereas evidence suggests that these attacks explicitly targeted United States interests by placing explosive devices in front of the American Airlines, Delta, and United Airlines check-in counters;
 Whereas the Islamic State of Iraq and al-Sham (ISIS) has claimed responsibility for these attacks, which marks the second time in just over four months that ISIS has used suicide bombers to attack innocent civilians in a Western European capital;
 Whereas the world still grieves for those innocent lives lost and injured in Paris, the 129 murdered civilians and the 350 injured men, women, and children;
 Whereas Charles Michel, the Prime Minister of Belgium, has responded to these horrors by calling for solidarity: “[W]hat we feared has happened. Our country and citizens have been hit by a terrorist attack, in a violent and cowardly way … To those who have chosen to be the barbaric enemies of liberty, of democracy, of fundamental values, I want to say with the greatest strength that we will remain assembled and united.”;
 Whereas President Barack Obama has called these attacks yet another reminder that the world must unite; we must be together, regardless of nationality or race or faith, in fighting against the scourge of terrorism;
 Whereas Justin and Stephanie Shults, an American married couple, were murdered at the airport, where they had just taken Stephanie’s mother for her flight back to the United States after visiting the Shults’ home in Belgium;
 Whereas Justin and Stephanie Shults met at Vanderbilt University in Nashville, Tennessee, close to both where Justin grew up in Gatlinburg, Tennessee and Stephanie grew up in Lexington, Kentucky;
 Whereas Justin and Stephanie lived in Brussels and worked for CLARCOR and Mars, respectively, both United States corporations;
 Whereas Alexander and Sascha Pinczowski, Dutch siblings who called New York home, were murdered at the airport while speaking on the phone with their mother;
 Whereas Mayor Bill de Blasio called Alexander and Sascha two of our own; Whereas Gail Minglana Martinez, wife of United States’ Air Force Lieutenant Colonel Kato Martinez, was injured in the airport attack with her husband of 21 years and their four children;
 Whereas that blast ultimately claimed the life of Gail Minglana Martinez, a native of Corpus Christi, Texas;
 Whereas the Governments of Belgium, France, and Germany have expanded counterterrorism operations, resulting in the arrest of over twelve suspected terrorists across their countries between March 24 and 25, 2016; and
 Whereas these attacks represent a continued assault on freedom and democracy and an unmitigated evil that plagues the Middle East and the wider world, against which the United States and our allies must stand united in fighting: Now, therefore, be it
	
 That the Senate— (1)condemns the terrorist attacks on March 22, 2016, in Brussels, Belgium that killed 32 people and injured hundreds;
 (2)honors the memories of Justin and Stephanie Shults, Alexander and Sascha Pinczowski, and Gail Martinez, who were murdered by the Islamic State in these heinous terrorist attacks;
 (3)expresses its heartfelt condolences and deepest sympathies for the victims of these attacks and their families;
 (4)renews the solidarity of the Government and people of the United States with the people and the leadership of Belgium, as well as those throughout the world who work to eliminate terrorism;
 (5)pledges United States support to Belgium, Europe, and all United States allies in the effort to defeat ISIS and associated groups; and
 (6)reaffirms its commitment to the transatlantic relationship and the shared values of freedom, democracy, and human rights.